DETAILED ACTION
This office action is in responsive to a response an After Final amendment filed on 11/23/20. Claims 1-2, 4, 7, 10, 12-14, 16, 19, 22, 25, 27-28, 30, 33, 35-36, 39 and 41-42 are now pending.  Claims 3, 5-6, 8-9, 11, 15, 17-18, 20-21, 23-24, 26, 29, 31-32, 34, 37-38, 40 and 43 are cancelled.
Applicant’s arguments, see pages 11-12, filed 11/23/20, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1-2, 4, 7, 10, 12-14, 16, 19, 22, 25, 27-28, 30, 33, 35-36, 39 and 41-42 has been withdrawn. 

                               Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  While online reference Gas Accumulation Application using CSA Laser Scanning and 3D Technology, written by Bender teaches providing accurate documentation of piping configurations of selected piping systems, online reference Process plant design using Medusa, written by Green teaches analyzing pipes within a multi-dimensional environment, online reference Plumbing Locator in an As-Built Building Form, written by Shih et al. (2) teaches recording pipe locations within newly constructed buildings, online reference Using Point Cloud with GIS and Virtual Reality to Manage Inspect Building Pluming, written by Shih et al. teaches managing and inspecting a building plumbing system, online reference CloudWorx for Intergraph SmartPlant, written by Leica teaches working efficiently with large as-built point clouds within Intergraph’s powerful SmartPlant Review 3D visualization platform, Shear et al. teaches updating and synchronizing digital models based on real world data, none of these reference taken either alone or in combination with the prior art of record disclose, receiving, from one or more users, 
associating, using a processor, the selected locations in the point cloud and the piping isometric line drawing by associating coordinate data in three dimensions of the selected location on the point cloud with coordinate data in two dimensions of the selected location on the piping isometric line drawing:
	Claim 1 “receiving, from one or more users, selections of two locations in two dimensions on the user interface, and
creating a new 2D line in the piping isometric line drawing, corresponding to a pipe displayed in the point cloud, between the two selected locations; and after creating the new line in the piping isometric line drawing:
transferring distance data, using a processor, from the point cloud to the piping isometric line drawing, the distance data being distance in three dimensions between the two selected locations, by
receiving, from the one or more users, a selection of a location in the point cloud on the user interface corresponding to one end of a pipe and a subsequent selection of a location in the piping isometric line drawing on the user interface corresponding to one end of the formed line;

Claim 16 “receiving, from one or more users, selections of two locations in two dimensions on the user interface, and
forming a 2D line in the piping isometric line drawing, corresponding to a pipe displayed in the point cloud, between the two selected locations; 
and program code for transferring, after creation of the new piping isometric line drawing, distance data from the point cloud to the piping isometric line drawing, the distance data being distance in three dimensions between the two selected locations, by
receiving, from the one or more users, a selection on the user interface of a location in the point cloud corresponding to one end of a pipe and a subsequent selection on the user interface of a location in the piping isometric line drawing corresponding to one end of the formed line;
associating the selected locations in the point cloud and the piping isometric line drawing by associating coordinate data in three dimensions of the selected location on the point cloud with coordinate data in two dimensions of the selected location on the piping isometric line drawing”
Claim 30 “(1)    receiving, from one or more users, selections of two locations on the user interface, to create a new 2D line on the piping isometric line drawing, the new 2D line corresponding to a pipe displayed in the point cloud, between the two locations, and after creating the new line on the piping isometric line drawing:

in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594.  The examiner can normally be reached on 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/BERNARD E COTHRAN/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128